--------------------------------------------------------------------------------

Exhibit 10.35
 

 
MASSIVE INTERACTIVE, INC.
2015 OMNIBUS STOCK INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT




This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made and entered into
as of April __, 2015, by and between Massive Interactive, Inc., a Nevada
corporation (the “Company”), and ___________________ (the “Grantee”).  This
Agreement sets forth the terms and conditions associated with the Company’s
award to Grantee of shares of Common Stock pursuant to the Massive Interactive,
Inc. 2015 Omnibus Stock Incentive Plan (the “Plan”) for the number of Shares set
forth below.  The terms of the Plan are incorporated herein by reference, and
capitalized terms used herein which are not otherwise defined herein will have
the meanings ascribed to them under the Plan.


NOW, THEREFORE, in consideration of the foregoing and Grantee’s continued
provision of valuable services as an employee of the Company, the parties,
intending to be bound, agree as follows:


1.           Issuance of Stock.  The Company hereby agrees to issue to Grantee
_________________ (####) shares of Common Stock (the “Shares”), which for
purposes of this Agreement are valued at $0.15 per share, representing the price
of the Company’s stock in the public markets as of market close on April 17,
2015 (the date of approval by the Company’s board of directors).  All of the
Shares received by the Grantee from the Company pursuant to this Agreement are
subject to an option by the Company to repurchase such Shares.


2.           Repurchase Option.


(a)           The termination of the Grantee’s Continuous Service with the
Company either by Grantee for any reason or by the Company for Cause shall be a
“Triggering Event.”  In the event that a Triggering Event occurs, the Company
shall, from the date of termination (as reasonably fixed and determined by the
Company), have an option (the “Repurchase Option”) for a period of 90 days to
repurchase any of the Shares that are not vested under the vesting schedule set
forth on Exhibit A hereto (the “Unvested Shares”) for no additional
consideration.  In addition, if the Triggering Event is a termination of
Grantee’s Continuous Service by the Company for Cause, then the Repurchase
Option will also include an option to purchase any of the Shares that are vested
under the vesting schedule set forth on Exhibit A for no additional
consideration.  In the event the Company elects to exercise the Repurchase
Option, it shall be exercised by the Company by written notice to the Grantee,
which notice shall specify the number of Shares and the time (not later than 30
days from the date of the Company’s notice) and place for the closing of the
repurchase of the Shares.  Upon delivery of such notice and payment of the
purchase price in accordance with the terms herewith, the Company shall become
the legal and beneficial owner of the Shares being repurchased and all rights
and interests therein or relating thereto, and the Company shall have the right
to retain and transfer to its own name the number of Shares being repurchased by
the Company.


 
1

--------------------------------------------------------------------------------

 


(b)           Whenever the Company shall have the right to repurchase Shares
hereunder, the Company’s board of directors may designate and assign to one or
more assignees the right to exercise all or part of the Company’s repurchase
rights under this Agreement to purchase all or a part of such Shares.


3.           Release of Shares From Repurchase Option/Accelerated Vesting.  In
the event the Repurchase Option is triggered pursuant to a Triggering Event and
the Company (or its assigns) fails to exercise the Company’s option for the
repurchase of any or all of the Shares then, upon the expiration of the 90-day
option period, any and all such Shares not repurchased by the Company shall be
released from the Repurchase Option.  In the event of any termination of
Grantee’s Continuous Service with the Company that does not constitute a
Triggering Event, then all Shares shall be immediately released from the
Repurchase Option.  Upon the release of the Repurchase Option, any Unvested
Shares shall immediately vest.


4.           Restriction on Transfer; Ownership.  Except for a transfer to a
“Permitted Transferee” (as defined below), none of the Unvested Shares or any
beneficial interest therein shall be transferred, pledged, hypothecated,
encumbered or otherwise disposed of in any way.  For purposes of this Agreement,
“Permitted Transferee” shall mean a spouse, lineal ancestor or descendant,
natural or adopted, and a spouse of a lineal ancestor or descendant, or a trust
for the sole benefit of such persons or any of them.


All transferees of Shares or any interest therein (including Permitted
Transferees) will receive and hold such Shares or interest subject to the
provisions of this Agreement, and shall agree in writing to take such Shares or
interest therein subject to all the terms of this Agreement, including
restrictions on further transfer. Any sale or transfer of the Company’s Shares
shall be void unless the provisions of this Agreement are met.


Grantee will not have any rights and/or privileges of a stockholder of the
Company with respect to the Shares, including voting or dividend rights, unless,
until and as the Shares vest; provided, however, that Grantee will be entitled
to receive dividends with respect to Unvested Shares prior to the vesting of
such Shares as follows: (a) any regular cash dividends paid with respect to an
Unvested Share will be retained by the Company and will be paid to Grantee,
without interest, within thirty (30) days after the associated Share vests as
provided in Sections 2 and 3 hereof, and will be forfeited if and when the
associated Share is repurchased, and (b) any property (other than cash)
distributed with respect to an Unvested Share (including without limitation a
distribution of stock by reason of a stock dividend, stock split, or otherwise,
or a distribution of other securities with respect to an associated Share) will
be subject to the restrictions of this Agreement in the same manner and for so
long as the associated Share remains subject to those restrictions, and will be
forfeited if and when the associated Share is repurchased or will vest if and
when the associated Share vests.  If any Shares are repurchased pursuant to the
Repurchase Option, then, on the date of such repurchase, Grantee shall no longer
have any rights as a stockholder with respect to such repurchased Shares or any
interest therein.


5.           Investment Intent; Legends on Certificates.


 
2

--------------------------------------------------------------------------------

 


(a)           Simultaneously with the execution hereof, the Grantee has executed
and delivered to the Company a copy of the Investment Representation Statement
in the form of Exhibit B hereto concerning the Grantee’s investment intent with
respect to the Shares.


(b)           The Grantee acknowledges that the certificates evidencing the
Shares shall be endorsed with a legend, in addition to any other legends
required by this Agreement or any other agreement to which the Shares are
subject, substantially as follows.
 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS, OR THE AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION
PROVISIONS.

 
(c)           The Grantee understands and agrees that neither the Company nor
any agent of the Company shall be under any obligation to recognize and transfer
any of the Shares if, in the opinion of counsel for the Company, such transfer
would result in violation by the Company of any federal or state law with
respect to the offering, issuance or sale of securities.


6.           Adjustment for Stock Splits and the Like.  All references to the
number of Shares shall be appropriately adjusted to reflect any stock split,
stock dividend or other change in the Shares that may be made by the Company
after the date of this Agreement, as provided in Section 13 of the Plan.


7.           Tax Consequences.


(a)           The Grantee has reviewed with the Grantee’s own tax advisors the
federal, state, local and foreign (if applicable) tax consequences of this
investment and the transactions contemplated by this Agreement.  The Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents.  The Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.  The Grantee
understands that Section 83 of the Code taxes as ordinary income the difference
between the amount paid for the Shares and the fair market value of the Shares
as of the date any restrictions on the Shares lapse.  The Grantee understands
that he/she may elect to be taxed at the time the Shares are received rather
than when and as the Repurchase Option expires by filing an election under
Section 83(b) of the Code with the I.R.S. within 30 days from the date of
purchase.


 
3

--------------------------------------------------------------------------------

 


(b)           THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION
83(b), EVEN IF THE GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE
THIS FILING ON THE GRANTEE’S BEHALF.


(c)           If the Grantee makes any tax election relating to the treatment of
the Shares under the Code, at the time of such election the Grantee shall
promptly notify the Company of such election.


8.           General Provisions.


(a)           This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without giving effect to the
choice of law rules of any jurisdiction.


(b)           In addition to the legend set forth in Section 5 of this
Agreement, the certificates representing the Shares shall be endorsed with the
following legend.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
AWARD AGREEMENT AND TO THE RESTRICTIONS CONTAINED THEREIN, INCLUDING
RESTRICTIONS UPON TRANSFER.  A COPY OF THE AGREEMENT WILL BE FURNISHED TO ANY
INTERESTED PARTY UPON WRITTEN REQUEST, WITHOUT CHARGE.

 
(c)           Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement shall be in writing and shall be deemed
given when delivered personally, one day after deposit with a recognized
international delivery service (such as FedEx), or three days after deposit in
the U.S. mail, first class, certified or registered, return receipt requested,
with postage prepaid, in each case addressed to the parties at the addresses of
the parties set forth at the end of this Agreement or such other address as a
party may designate by notifying the other in writing.


(d)           The rights and obligations of the Company and the Grantee
hereunder shall be binding upon, inure to the benefit of and be enforceable
against their respective successors and assigns, legal representatives and
heirs.  In addition, the rights and obligations of the Company under Section 2
of this Agreement shall be transferable to any one or more persons or entities
as set forth therein.


(e)           Either party’s failure to enforce any provision or provisions of
this Agreement, except for the exercise by the Company of its Repurchase Option,
shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent the party thereafter from enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and shall not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.


 
4

--------------------------------------------------------------------------------

 
 
(f)           The Company and the Grantee agree, upon request, to execute any
further documents or instruments necessary or desirable to carry out the
purposes or intent of this Agreement.


(g)           THIS AGREEMENT DOES NOT IN ANY MANNER OBLIGATE THE COMPANY TO
CONTINUE THE GRANTEE’S RELATIONSHIP WITH THE COMPANY.


(h)           This Agreement expresses the entire understanding with respect to
the subject matter hereof and supersedes and terminates any prior oral or
written agreements with respect to the subject matter hereof.  This Agreement
may only be amended by a writing signed by both the Grantee and the Company.


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
5

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have duly executed this Restricted Stock Award
Agreement as of the day and year first set forth above.
 

  COMPANY:           Massive Interactive, Inc.          
 
By:
      Name:        Title:               Address: 
6th Floor, 10 Lower Thames Street
London EC3R 6AF
United Kingdom
                    GRANTEE:             [NAME]                
(SEAL)
          Address:            


 

 




 
6

--------------------------------------------------------------------------------

 


EXHIBIT A




VESTING SCHEDULE


The Shares are unvested when granted, and will vest as described below, subject
to Grantee’s Continuous Service with the Company or a Related Entity.


Date
Percentage of Shares Vested
April __, 2016
33 1/3%
April __, 2017
33 1/3%
April __, 2018
33 1/3%





Except as described in Section 3 with respect to a termination of Continuous
Service that is not a Triggering Event, vesting will terminate upon the
termination of Grantee’s Continuous Service.
 
 
 
 
 
 
 

 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




INVESTMENT REPRESENTATION STATEMENT


Grantee: 
__________________________

Issuer: 
Massive Interactive, Inc. (the “Company”)

Security: 
Common Stock

No. of Shares: 
__________________________



In connection with the receipt of the above securities, the Grantee represents
to the Company as follows.


1.           Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the securities.  Grantee is
acquiring the securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).


2.           Grantee understands that the securities have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Grantee’s
investment intent as expressed herein.


3.           Grantee further understands that the securities must be held
indefinitely unless subsequently registered under the Securities Act or unless
an exemption from registration is available.  Moreover, Grantee understands that
the Company is under no obligation to register the securities.  In addition,
Grantee understands that the certificate evidencing the securities will be
imprinted with a legend that prohibits the transfer of the securities unless
they are registered or such registration is not required in the opinion of
counsel for the Company.




 

Date:     April ___, 2015
GRANTEE:
             
[NAME]


 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------